Title: [Wednesday June 7. 1775.]
From: Adams, John
To: 


      On Wednesday June 7. 1775. On motion resolved, that Thursday the 20th. of July next be observed throughout the twelve united Colonies, as a Day of Humiliation, Fasting and Prayer; and that Mr. Hooper, Mr. J. Adams and Mr. Paine, be a Committee to bring in a resolve for that purpose.
      The Committee appointed to prepare Advice in Answer to the Letter from the Convention of Massachusetts Bay, brought in their report, which was read and ordered to lie on the Table for Consideration.
     